Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 9, 2016

                                       No. 04-16-00485-CR

                                       Salvador ZARATE,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. 15-CRS-402
                          Honorable Jose Luis Garza, Judge Presiding


                                          ORDER

        The clerk’s record was due to be filed in this appeal on September 8, 2016. On
September 8, 2016, the trial court clerk filed a notification of late record stating that the clerk’s
record has not been filed because appellant has failed to pay or make arrangements to pay the
clerk’s fee for preparing the record and appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2016.
___________________________________
Keith E. Hottle
Clerk of Court